                       1
                           BURKE, WILLIAMS & SORENSEN, LLP
                       2   Richard J. Reynolds, Bar No. 89911
                           rreynolds@bwslaw.com
                       3   Rafael R. Garcia-Salgado, Bar No. 283230
                           rgarcia@bwslaw.com
                       4   1851 East First Street
                           Suite 1550
                       5   Santa Ana, CA 92705-4067
                           Telephone: 949.863.3363
                       6   Facsimile: 949.863.3350

                       7   Attorneys for Creditor
                           TRINITY FINANCIAL SERVICES, LLC
                       8
                                                          UNITED STATES BANKRUPTCY COURT
                       9
                                                              NORTHERN DISTRICT OF CALIFORNIA
                   10
                                                                     SAN JOSE DIVISION
                   11

                   12
                           In re                                              Case No. 18-50528-MEH
                   13
                           BRIAN K. HIGGINS dba DR. BRIAN K.                  Chapter Number: 11
                   14      HIGGINS, D.D.S.,
                                                                              CREDITOR TRINITY FINANCIAL
                   15                               Debtor,                   SERVICES, LLC’S OPPOSITION TO
                                                                              DEBTOR’S MOTION TO TRANSFER
                   16                                                         INTEREST IN REAL PROPERTY

                   17                                                         Date:        January 10, 2019
                                                                              Time:        10:30 a.m.
                   18                                                         Dept:        3020

                   19

                   20

                   21               TRINITY FINANCIAL SERVICES, LLC (“Trinity”) hereby opposes the Debtor’s

                   22      Motion to Transfer Debtor’s Interest in Real Property [Docket. No. 65] (the “Motion”) in the

                   23      above-referenced matter. This opposition is based on the authorities cited herein, and on such

                   24      additional submissions and argument as may be presented at or before the confirmation hearing.

                   25      In support of this Objection, Trinity respectfully states as follows:

                   26      I.       INTRODUCTION

                   27               Without any supporting authority in the Motion, the Debtor proposes to transfer the

                   28      interest in his primary residence to his non-filing spouse. The Motion proves to be little more
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4819-6787-5972 v1                                    OPPOSITION TO MOTION TO TRANSFER
                                                                             -1-
  ATTO RNEY S AT LAW       06836-0081.001                                            INTEREST IN REAL PROPERTY
     SANTA A NA
                  Case: 18-50528           Doc# 71       Filed: 12/28/18   Entered: 12/28/18 16:23:11 Page 1 of 16
                       1   than a grand waste of parties and the Court’s time, as the Debtor has no legal basis for either

                       2   transferring his interest or walking away from his debt. Additionally, the Debtor has established a

                       3   long history of filing incomplete cases, failing to make plan payments, and failing to confirm a

                       4   plan. For the reasons set forth herein, the Court should deny confirmation of the Plan and dismiss

                       5   this case.

                       6   II.      STATEMENT OF FACTS

                       7            A.       Trinity’s Lien

                       8            1.       Trinity’s claim is evidenced by a promissory note executed by Debtor “Brian

                       9   Keith Higgins and Heather Higgins, husband and wife,” and dated October 4, 2005, in the

                   10      original principal sum of $195,000 (the “Note”). The Debtor is the co-obligor on the Note along

                   11      with his spouse, Heather Higgins. A copy of the Note is attached to Trinity’s proof of claim no. 5

                   12      (the “Proof of Claim”) as filed on the Court’s claims register (“CCR”) in the instant bankruptcy

                   13      case and incorporated herein by reference.

                   14               2.       The Note is secured by a second deed of trust (the “Deed of Trust”) encumbering

                   15      the real property commonly known as 7465 Aberdeen Court, Gilroy, CA 95020 (the “Property”).

                   16      A copy of the Deed of Trust is attached to Trinity’s proof of claim no. 5 as filed in the instant

                   17      bankruptcy case and incorporated herein by reference.

                   18               3.       Subsequently, the Note was assigned to Trinity. Trinity, directly or through an

                   19      agent, is in possession of the original promissory note. See CCR, Claim No. 5.

                   20               B.       The 2011 Case

                   21               4.       On October 10, 2011, the Debtor filed a voluntary petition under Chapter 13 of the

                   22      Bankruptcy Code, and was assigned Case Number 11-59410-ASW (the “2011 Case”) [2011 Case

                   23      Docket No. 1]. This was an incomplete filing, and on October 11, 2011, the Court issued its Order

                   24      Providing for Dismissal for Failure to file Chapter 13 Plan [2011 Case Docket No. 1] and its

                   25      Order to file Required Documents and Notice Regarding Dismissal [2011 Case Docket No. 6].

                   26               5.       On October 11, 2011, the Debtor filed his Chapter 13 Plan [2011 Case Docket No.

                   27      7].

                   28               6.       On October 20, 2011, the Debtor filed his Ex Parte Motion to Convert Case to
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4819-6787-5972 v1                                   OPPOSITION TO MOTION TO TRANSFER
                                                                            -2-
  ATTO RNEY S AT LAW       06836-0081.001                                           INTEREST IN REAL PROPERTY
     SANTA A NA
                  Case: 18-50528           Doc# 71     Filed: 12/28/18    Entered: 12/28/18 16:23:11 Page 2 of 16
                       1   Chapter 11 [2011 Case Docket No. 10].

                       2            7.       On November 18, 2011, the Chapter 13 Trustee filed her Objection to

                       3   Confirmation of the Chapter 13 Plan [2011 Case Docket No. 15].

                       4            8.       On November 21, 2011, the Debtor filed his Declaration in Support of Application

                       5   for Ex Parte Order Converting Case to Chapter 11 [2011 Case Docket No. 16].

                       6            9.       On November 21, 2011, the Debtor filed his Schedules A-J, Statement of Financial

                       7   Affairs, Disclosure of Compensation of Attorney for Debtor [2011 Case Docket No. 17].

                       8            10.      On November 21, 2011, the Debtor filed his Chapter 13 Statement of Current

                       9   Monthly and Disposable Income [2011 Case Docket No. 18].

                   10               11.      On November 30, 2011, the first lien filed its Objection to Confirmation of the

                   11      Chapter 13 Plan [2011 Case Docket No. 20].

                   12               12.      On December 2, 2011, the Court issued its Order Granting Motion to Convert Case

                   13      to Chapter 11 [2011 Case Docket No. 21].

                   14               13.      On December 5, 2011, the Court issued its Order for Payment of State and Federal

                   15      Taxes [Docket No. 22].

                   16               14.      On December 5, 2011, the Court issued its Order to file Required Documents and

                   17      Notice Regarding Dismissal [2011 Case Docket No. 23].

                   18               15.      On December 5, 2011, the Chapter 13 Trustee filed her Statement of Non-

                   19      Readiness for Confirmation [2011 Case Docket No. 24].

                   20               16.      On January 4, 2012, the Debtor filed his 2010 Tax documents [2011 Case Docket

                   21      No. 43].

                   22               17.      On January 24, 2012, the Debtor filed his Amended Voluntary Petition [2011 Case

                   23      Docket No. 48].

                   24               18.      On October 31, 2012, the Debtor filed his Combined Plan of Reorganization and

                   25      Disclosure Statement [2011 Case Docket No. 64].

                   26               19.      On December 3, 2012, the U.S. Trustee filed its Objection to Debtor’s Proposed

                   27      Combined Plan of Reorganization and Disclosure Statement [2011 Case Docket No. 69].

                   28               20.      On December 7, 2012, Creditor Mary Catherine Washburn (“Washburn”) filed her
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4819-6787-5972 v1                                   OPPOSITION TO MOTION TO TRANSFER
                                                                            -3-
  ATTO RNEY S AT LAW       06836-0081.001                                           INTEREST IN REAL PROPERTY
     SANTA A NA
                  Case: 18-50528           Doc# 71     Filed: 12/28/18    Entered: 12/28/18 16:23:11 Page 3 of 16
                       1   Objection to Confirmation of Plan [2011 Case Docket No. 70].

                       2            21.      On May 14, 2013, the Debtor filed his First Amended Combined Plan of

                       3   Reorganization and Disclosure Statement [2011 Case Docket No. 83].

                       4            22.      On May 31, 2013, the U.S. Trustee filed its Objection to Confirmation of Debtor’s

                       5   First Amended Combined Plan of Reorganization and Disclosure Statement [2011 Case Docket

                       6   No. 88].

                       7            23.      On June 18, 2013, Washburn filed her Objection to Confirmation of Chapter 11

                       8   Plan [2011 Case Docket No. 90].

                       9            24.      On June 24, 2013, Senior Lienholder, Deutsche Bank National Trustee Company

                   10      as Trustee for the Holders of the First Franklin Mortgage Loan Trust 2006-FF1, Mortgage Pass

                   11      through Certificates, Series 2006-FF1 (“Deutsche”) filed its Objection to Approval of Disclosure

                   12      Statement and Amended Plan [2011 Case Docket No. 93].

                   13               25.      On June 25, 2013, Deutsche filed its Objection to Confirmation of Plan [2011

                   14      Case Docket No. 94].

                   15               26.      On January 31, 2014, the U.S. Trustee filed its Motion to Dismiss or Convert Case

                   16      to Chapter 7 [2011 Case Docket No. 105].

                   17               27.      On April 18, 2014, the Debtor filed his Second Amended Combined Plan of

                   18      Reorganization and Disclosure Statement [2011 Case Docket No. 115].

                   19               28.      On May 2, 2014, Deutsche filed its Motion for Relief from the Automatic Stay

                   20      [2011 Case Docket No. 120].

                   21               29.      On May 20, 2014, the U.S. Trustee filed its Objection to Debtor’s Second

                   22      Amended Combined Plan of Reorganization and Disclosure Statement [2011 Case Docket No.

                   23      122].

                   24               30.      On May 23, 2014, Creditor Washburn filed her Objection to Confirmation of

                   25      Second Amended Plan [2011 Case Docket No. 127].

                   26               31.      On May 23, 2014, Washburn filed her Declaration in Support of Objection to

                   27      Confirmation of Second Amended Plan [2011 Case Docket No. 128].

                   28               32.      On May 27, 2018, the Court issued its Interim Order on Deutsche’s Motion for
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4819-6787-5972 v1                                  OPPOSITION TO MOTION TO TRANSFER
                                                                           -4-
  ATTO RNEY S AT LAW       06836-0081.001                                          INTEREST IN REAL PROPERTY
     SANTA A NA
                  Case: 18-50528           Doc# 71    Filed: 12/28/18    Entered: 12/28/18 16:23:11 Page 4 of 16
                       1   Relief from the Automatic Stay [2011 Case Docket No. 130].

                       2            33.      On May 28, 2014, Deutsche filed its Stipulation for Relief from the Automatic

                       3   Stay [2011 Case Docket No. 131].

                       4            34.      On May 29, 2014, the Debtor filed his Memorandum in Opposition to the Motion

                       5   to Convert Case to Chapter 7 [Docket No. 132].

                       6            35.      On June 4, 2014, the Court issued its Order on Deutsche’s Stipulation for Relief

                       7   from the Automatic Stay [2011 Case Docket No. 133].

                       8            36.      On August 29, 2014, the U.S. Trustee filed its Objection to Confirmation of

                       9   Second Amended Combined Plan of Reorganization and Disclosure Statement [2011 Case

                   10      Docket No. 142].

                   11               37.      On September 8, 2014, the Debtor filed his Summary of Ballots [2011 Case

                   12      Docket No. 143].

                   13               38.      On September 8, 2014, the Debtor filed his Memorandum in Support of Order

                   14      Approving Disclosure Statement [2011 Case Docket No. 144].

                   15               39.      On October 9, 2014, the Debtor filed his Declaration in Support of Second

                   16      Amended Combined Plan of Reorganization and Disclosure Statement [2011 Case Docket No.

                   17      146].

                   18               40.      On February 25, 2015, the Court issued its Order Dismissing Chapter 11 Case

                   19      [2011 Case Docket No. 158], having granted the U.S. Trustee’s Motion to Dismiss or Convert.

                   20               C.       The 2015 Case

                   21               41.      On July 24, 2015, only five (5) months after the 2011 Case was dismissed, the

                   22      Debtor filed a voluntary petition under Chapter 11 of the Bankruptcy Code, and was assigned

                   23      Case Number 15-52426-SLJ (the “2015 Case”) [2015 Case Docket No. 1]. This was also an

                   24      incomplete filing, and on July 27, 2015, the Court issued its Order to file Required Documents

                   25      and Notice Regarding Dismissal [2015 Case Docket No. 7].

                   26               42.      On August 11, 2015, the Debtor filed his Motion to Approve Stipulation between

                   27      the Debtor and the Internal Revenue Service (the “IRS”) re Use of Cash Collateral [2015 Case

                   28      Docket No. 18].
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4819-6787-5972 v1                                   OPPOSITION TO MOTION TO TRANSFER
                                                                            -5-
  ATTO RNEY S AT LAW       06836-0081.001                                           INTEREST IN REAL PROPERTY
     SANTA A NA
                  Case: 18-50528           Doc# 71     Filed: 12/28/18    Entered: 12/28/18 16:23:11 Page 5 of 16
                       1            43.      On August 20, 2015, the Debtor filed a Motion to Extend the Automatic Stay

                       2   [2015 Case Docket No. 21].

                       3            44.      On August 31, 2015, the Debtor filed his Declaration in Support of Motion to

                       4   Approve Stipulation between the Debtor and the IRS re Use of Case Collateral [2015 Case

                       5   Docket No. 27].

                       6            45.      On August 31, 2015, Deutsche filed its Opposition to Debtor’s Motion to Extend

                       7   the Automatic Stay [2015 Case Docket No. 28].

                       8            46.      On September 2, 2015, Plaintiff, Myrna Thompson (“Thompson”) filed her

                       9   Adversary Complaint against the Debtor, and was assigned Adversary Case No. 15-05127-SLJ

                   10      [2015 Case Docket No. 31].

                   11               47.      On September 8, 2015, the Debtor filed his Withdrawal of Motion to Extend the

                   12      Automatic Stay [2015 Case Docket No. 32].

                   13               48.      On September 15, 2015, Deutsche filed his Motion to Approve Stipulation for

                   14      Adequate Protection [2015 Case Docket No 35].

                   15               49.      On October 1, 2015, the Court issued its Order Granting Motion to Approve

                   16      Stipulation for Adequate Protection [2015 Case Docket No. 39].

                   17               50.      On November 26, 2015, Deutsche filed its Declaration in Support of Motion to

                   18      Approve Stipulation for Adequate Protection [2015 Case Docket No. 44].

                   19               51.      On December 10, 2015, the Debtor filed his First Amended Motion to Approve

                   20      Stipulation between the Debtor and the IRS re Use of Cash Collateral [2015 Case Docket No. 46].

                   21               52.      On December 11, 2015, the Court issued its Order on Motion to Approve

                   22      Stipulation between the Debtor and the IRS re Use of Cash Collateral [2015 Case Docket No. 47].

                   23               53.      On December 11, 2015, the Court issued its Order Terminating the Automatic Stay

                   24      after Default with Deutsche under Adequate Stipulation and Order [2015 Case Docket No. 48].

                   25               54.      On January 4, 2016, the Debtor filed his Combined Plan of Reorganization and

                   26      Tentatively Approved Disclosure Statement [2015 Case Docket No. 51].

                   27               55.      On January 29, 2016, Thompson filed her Objection and Opposition to Debtor’s

                   28      Combined Plan of Reorganization and Tentatively Approved Disclosure Statement [2015 Case
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4819-6787-5972 v1                                  OPPOSITION TO MOTION TO TRANSFER
                                                                           -6-
  ATTO RNEY S AT LAW       06836-0081.001                                          INTEREST IN REAL PROPERTY
     SANTA A NA
                  Case: 18-50528           Doc# 71    Filed: 12/28/18    Entered: 12/28/18 16:23:11 Page 6 of 16
                       1   Docket No. 57].

                       2            56.      On February 12, 2016, the Court issued its Order Disapproving Disclosure

                       3   Statement [2015 Case Docket No. 58].

                       4            57.      On March 7, 2016, the Debtor filed his First Amended Disclosure Statement [2015

                       5   Case Docket No. 60].

                       6            58.      On March 7, 2016, the Debtor filed his First Amended Chapter 11 Plan [2015 Case

                       7   Docket No. 61].

                       8            59.      On March 17, 2016, Trinity filed its Stipulation between Trinity and the Debtor re

                       9   Treatment of Trinity’s Claim under the Debtor’s proposed Chapter 11 Plan 2015 Case Docket No.

                   10      67].

                   11               60.      On March 23, 2016 the Court issued its Order Adopting Stipulation re Treatment

                   12      of Trinity’s Claim under the Debtor’s Chapter 11 Plan [2015 Case Docket No. 69].

                   13               61.      On March 29, 2016, Thompson filed her Objection to Debtor’s First Amended

                   14      Plan of Reorganization and First Amended Disclosure Statement [2015 Case Docket No. 70].

                   15               62.      On March 31, 2016, Deutsche filed its Objection to Debtor’s First Amended

                   16      Disclosure Statement [2015 Case Docket No. 72].

                   17               63.      On April 7, 2016, the U.S. Trustee filed its Motion to Dismiss Case [2015 Case

                   18      Docket No. 73].

                   19               64.      On April 16, 2016, the Court issued its Order After Hearing on Approval of

                   20      Disclosure Statement wherein the Debtor was instructed to file an Amended Disclosure Statement

                   21      [2015 Case Docket No. 76].

                   22               65.      On April 20, 2016, the IRS filed its Joinder to the U.S. Trustee’s Motion to

                   23      Dismiss [2015 Case Docket No. 77].

                   24               66.      On May 13, 2016, the Court issued its Order Converting Chapter 11 Case to

                   25      Chapter 7 [2015 Case Docket No. 80].

                   26               67.      On May 31, 2016, Trinity filed its Motion for Relief from the Automatic Stay and

                   27      its Declaration of Robert Madden in Support of Motion for Relief from the Automatic Stay [2015

                   28      Case Docket No.(s) 84 and 87].
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4819-6787-5972 v1                                   OPPOSITION TO MOTION TO TRANSFER
                                                                            -7-
  ATTO RNEY S AT LAW       06836-0081.001                                           INTEREST IN REAL PROPERTY
     SANTA A NA
                  Case: 18-50528           Doc# 71     Filed: 12/28/18    Entered: 12/28/18 16:23:11 Page 7 of 16
                       1            68.      On June 1, 2016, the Chapter 7 Trustee filed his declaration, under penalty of

                       2   perjury, that the Debtor failed to submit a copy of his Federal Income Tax Documents (there is no

                       3   Docket Entry No. assigned to this event).

                       4            69.      On June 1, 2016, the Court issued its Order and Notice Regarding Failure of the

                       5   Debtor to Submit a Copy of his Federal Income Tax Returns [2015 Case Docket No. 89].

                       6            70.      On June 7, 2016, the Court issued its Order Granting Trinity’s Motion for Relief

                       7   from the Automatic Stay [Docket No. 93].

                       8            71.      On July 21, 2016, Deutsche filed its Motion for Relief from the Automatic Stay

                       9   [2015 Case Docket No. 96].

                   10               72.      On August 16, 2016, the Chapter 7 Trustee filed his Report of No Distribution

                   11      [2015 Case Docket No. 99].

                   12               73.      On August 29, 2016, the Court issued its Order Granting Deutsche’s Motion for

                   13      Relief from the Automatic Stay [2015 Case Docket No. 101].

                   14               74.      On September 14, 2016, the Court issued its Order Discharging Debtor and Final

                   15      Decree [2015 Case Docket No. 103].

                   16               D.       The Adversary Case

                   17               75.      On September 2, 2015, Thompson filed her Adversary Complaint against the

                   18      Debtor, and was assigned Adversary Case No. 15-05127-SLJ [2015 Case Docket No. 31 and

                   19      Adversary Case Docket No. 1].

                   20               76.      On September 29, 2015, the Debtor filed his Answer to the Complaint [Adversary

                   21      Case Docket No. 7].

                   22               77.      On April 19, 2016, Thompson filed her Stipulation and Judgment for Non-

                   23      Dischargeability relating to her fraud judgment obtained in state court, Case No. 114CV268412 in

                   24      the Santa Clara County Superior Court [Adversary Case Docket No. 12].

                   25               78.      On April 19, 2016, the Court issued its Order on Stipulation and Judgment for

                   26      Non-Dischargeability. The Order reflects that Thompson’s state court judgment, in the amount of

                   27      $72,000.00, is non-dischargeable [Adversary Case Docket No. 13].

                   28               79.      The Adversary Case was closed on June 30, 2016.
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4819-6787-5972 v1                                   OPPOSITION TO MOTION TO TRANSFER
                                                                            -8-
  ATTO RNEY S AT LAW       06836-0081.001                                           INTEREST IN REAL PROPERTY
     SANTA A NA
                  Case: 18-50528           Doc# 71     Filed: 12/28/18    Entered: 12/28/18 16:23:11 Page 8 of 16
                       1            E.       The First 2017 Case

                       2            80.      On July 1, 2017, just one (1) year after the prior case was closed, the Debtor filed a

                       3   voluntary petition under Chapter 13 of the Bankruptcy Code, and was assigned Case Number 17-

                       4   51737-SLJ (the “First 2017 Case”) [First 2017 Case Docket No. 1]. Once again, this was an

                       5   incomplete filing, and on July 24, 2017, the Court issued its Order to file Required Documents

                       6   and Notice of Automatic Dismissal [First 2017 Case Docket No. 4].

                       7            81.      On August 4, 2017, the Debtor filed his Chapter 13 Plan [First 2017 Case Docket

                       8   No. 11].

                       9            82.      On August 30, 2017, Deutsche filed its Objection to Confirmation of Chapter 13

                   10      Plan [First 2017 Case Docket No. 16].

                   11               83.      On August 31, 2017, the Chapter 13 Trustee filed her Objection to Chapter 13 Plan

                   12      [First 2017 Case Docket No. 17].

                   13               84.      On September 13, 2017, the Chapter 13 Trustee filed her Statement of Non-

                   14      Readiness for Confirmation [First 2017 Case Docket No. 20].

                   15               85.      On September 14, 2017, the Chapter 13 Trustee filed her Motion to Dismiss Case

                   16      [First 2017 Case Docket No. 21].

                   17               86.      On September 18, 2017, the Court issued its Order of Dismissal and its Notice of

                   18      Dismissal [First 2017 Case Docket Nos. 24 and 25].

                   19               87.      This case was closed on November 15, 2017.

                   20               F.       The Second 2017 Case

                   21               88.      On December 11, 2017, less than one (1) month after the prior case was closed, the

                   22      Debtor filed a voluntary petition under Chapter 13 of the Bankruptcy Code, and was assigned

                   23      Case Number 17-52976-SLJ (the “Second 2017 Case”) [Second 2017 Case Docket No. 1]. As in

                   24      the Debtor’s three prior filings, this was an incomplete filing, and on December 12, 2017, the

                   25      Court issued its Order to file Required Documents and Notice of Automatic Dismissal [Second

                   26      2017 Case Docket No. 4].

                   27               89.      On December 26, 2017, the Debtor filed his Chapter 13 Plan [Second 2017 Case

                   28      Docket No. 14].
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4819-6787-5972 v1                                    OPPOSITION TO MOTION TO TRANSFER
                                                                             -9-
  ATTO RNEY S AT LAW       06836-0081.001                                            INTEREST IN REAL PROPERTY
     SANTA A NA
                  Case: 18-50528           Doc# 71     Filed: 12/28/18     Entered: 12/28/18 16:23:11 Page 9 of 16
                       1            90.      On January 26, 2018, the Chapter 13 Trustee filed her Objection to Confirmation

                       2   of Chapter 13 Plan [Second 2017 Case Docket No. 20].

                       3            91.      On January 29, 2018, Trinity filed its Objection to Confirmation of Chapter 13

                       4   Plan [Second 2017 Case Docket No. 21].

                       5            92.      On January 31, 2018, the Chapter 13 Trustee filed her Objection to Confirmation

                       6   of Chapter 13 Plan [Second 2017 Case Docket No. 25].

                       7            93.      On February 7, 2018, the Chapter 13 Trustee filed her Motion to Dismiss Case

                       8   [Second 2017 Case Docket No. 27].

                       9            94.      On February 7, 2018, the Chapter 13 Trustee filed her Statement of Non-Readiness

                   10      for Confirmation [Second 2017 Case Docket No. 28].

                   11               95.      On February 19, 2018, the Court issued its Order of Dismissal [Second 2017 Case

                   12      Docket No. 31].

                   13               96.      The case was closed on May 8, 2018.

                   14               G.       The 2018 Case

                   15               97.      On March 12, 2018, less than one (1) month after the dismissal of the Second 2017

                   16      case, the Debtor filed a voluntary petition under Chapter 11 of the Bankruptcy Code, and was

                   17      assigned Case Number 18-50528-MEH (the “2018 Case”) [2018 Case Docket No. 1]. As in all

                   18      four (4) of the Debtor’s prior filings, this was an incomplete filing, and on March 13, 2018, the

                   19      Court issued its Order to file Required Documents and Notice of Automatic Dismissal [2018 Case

                   20      Docket No. 5].

                   21               98.      On March 13, 2018, the Court issued its Order for Payment of State and Federal

                   22      Taxes [2018 Case Docket No. 8].

                   23               99.      On March 16, 2018, the Debtor filed his Motion to Impose Automatic Stay [2018

                   24      Case Docket No. 14].

                   25               100.     On March 20, 2018, the Court issued its Order Imposing Automatic Stay as to the

                   26      IRS only [2018 Case Docket No. 17].

                   27               101.     On March 21, 2018, the Debtor filed his Motion for Order Extending Temporary

                   28      Automatic Stay as to the IRS [2018 Case Docket No. 18].
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4819-6787-5972 v1
                                                                            - 10 - OPPOSITION    TO MOTION TO TRANSFER
  ATTO RNEY S AT LAW       06836-0081.001                                           INTEREST IN REAL PROPERTY
     SANTA A NA
                  Case: 18-50528            Doc# 71     Filed: 12/28/18    Entered: 12/28/18 16:23:11 Page 10 of
                                                                      16
                       1            102.     On March 22, 2018, the Debtor filed his Schedules I-J, Statement of Financial

                       2   Affairs for Individual [2018 Case Docket No. 19].

                       3            103.     On March 22, 2018, the Court issued its Order Continuing the Stay as to the IRS

                       4   only [2018 Case Docket No. 21].

                       5            104.     On April 3, 2018, the Debtor filed his Stipulation with the IRS for use of Cash

                       6   Collateral [2018 Case Docket No. 24].

                       7            105.     On April 19, 2018 the Debtor filed his Motion to Approve Stipulation with the IRS

                       8   for use of Cash Collateral [2018 Case Docket No. 32].

                       9            106.     On April 24, 2018, the Court issued its Order Extending the Automatic Stay as to

                   10      the IRS only [2018 Case Docket No. 33].

                   11               107.     On April 24, 2018, the Court issued its Order Granting Motion to Approve

                   12      Stipulation for use of Cash Collateral [2018 Case Docket No. 34].

                   13               108.     On May 31, 2018, Deutsche filed its Motion for Relief from the Automatic Stay

                   14      [2018 Case Docket No. 37].

                   15               109.     On June 27, 2018, the Court issued its Order Granting Deutsche’s Motion for

                   16      Relief from the Automatic Stay [2018 Case Docket No. 42].

                   17               110.     On July 18, 2018, Trinity filed its Proof of Claim secured by the Property with a

                   18      total outstanding balance in the amount of $359,311.16 and a pre-petition arrearage claim of

                   19      $180,564.81. See CCR, Claim No. 5.

                   20               111.     On August 15, 2018, the Debtor filed his Motion to Extend the Automatic Stay as

                   21      to the IRS only [2018 Case Docket No. 45].

                   22               112.     On August 31, 2018, the Debtor filed his Motion to Extend Time to file Disclosure

                   23      Statement and Plan [2018 Case Docket No. 48].

                   24               113.     On August 31, 2018, the Court issued its Order Modifying Deadline to file

                   25      Disclosure Statement and Plan [2018 Case Docket No. 49].

                   26               114.     On September 4, 2018, the Court issued its Order Approving Motion to Extend the

                   27      Automatic Stay as to the IRS only [2018 Case Docket No. 50].

                   28               115.     The Debtor defaulted under the terms of the Note and Deed of Trust. On
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4819-6787-5972 v1
                                                                            - 11 - OPPOSITION    TO MOTION TO TRANSFER
  ATTO RNEY S AT LAW       06836-0081.001                                           INTEREST IN REAL PROPERTY
     SANTA A NA
                  Case: 18-50528            Doc# 71     Filed: 12/28/18    Entered: 12/28/18 16:23:11 Page 11 of
                                                                      16
                       1   September 10, 2018, a Notice of Default and Election to Cause Sale was recorded in Santa Clara

                       2   County, Instrument No. 24019583.

                       3            116.     On October 23, 2018, the Debtor filed his Motion to Extend Stay as to the IRS

                       4   only [2018 Case Docket No. 57].

                       5            117.     On November 13, 2018, the Debtor filed his proposed Combined Plan of

                       6   Reorganization and Tentatively Approved Disclosure Statement (the “Plan”) [2018 Case Docket

                       7   No. 61].

                       8            118.     On December 18, 2018, the Debtor filed his Motion to Transfer Interest in Real

                       9   Property [2018 Case Docket 65] (the “Motion”). In his Motion, the Debtor misidentifies Trinity

                   10      Financial Services, LLC as Newport Beach Holdings, LLC, the previous holder of the Debtor’s

                   11      second DOT.

                   12      III.     ARGUMENT

                   13               A.       Section 363 Does Not Provide Grounds for the Relief Requested

                   14               119.     The Debtor cites to Section 363 of the Bankruptcy Code for the Motion’s stated

                   15      goal of “transferring” his interest in the Property to his wife. The Debtor explains that he is no

                   16      longer able to service the debt against the Property. However, Section 363 does not provide a

                   17      basis for the relief requested. Section 363(b)(1) states that the trustee or debtor-in-possession

                   18      “may use, sell, or lease” property of the estate, but notably, there is no provision for fraudulently

                   19      transferring property to escape liability thereon.

                   20               120.     Section 363(f) does provide debtors in possession and /or trustees with the ability

                   21      to “sell property . . . free and clear of any interest in such property of an entity other than the

                   22      estate.” However, the statute goes on to say they may do so “only if—(1) applicable

                   23      nonbankruptcy law permits sale of such property free and clear of such interest; (2) such entity

                   24      consents; (3) such interest is a lien and the price at which such property is to be sold is greater

                   25      than the aggregate value of all liens on such property . . . .”

                   26               121.     Here, the Debtor does not meet any of the requirements for sale of property under

                   27      Section 363: (1) The Debtor cites no state law permitting him to walk away from his mortgage;

                   28      (2) Trinity does not consent to the proposed transfer; and (3) the Debtor proposes to sell his
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4819-6787-5972 v1
                                                                            - 12 - OPPOSITION    TO MOTION TO TRANSFER
  ATTO RNEY S AT LAW       06836-0081.001                                           INTEREST IN REAL PROPERTY
     SANTA A NA
                  Case: 18-50528            Doc# 71     Filed: 12/28/18    Entered: 12/28/18 16:23:11 Page 12 of
                                                                      16
                       1   interest in the Property for no consideration, when the Motion makes very clear that the Property

                       2   is overencumbered.

                       3            122.     As the Debtor has no legal basis for bringing the Motion, he should simply Debtor

                       4   surrender the Property, or voluntarily dismiss the instant filing herein.

                       5            B.       Section 17 of the Deed of Trust Specifically Prohibits the Proposed Transfer
                       6            123.     Section 17 of the Debtor’s second Deed of Trust states:

                       7                     17. Transfer of the Property or a Beneficial Interest in Borrower.
                                             As used in this Section 17, “Interest in the Property” means any
                       8                     legal or beneficial interest in the Property, including, but not
                                             limited to, those beneficial interests transferred in a bond for
                       9                     deed, contract for deed, installment sales contract or escrow
                                             agreement, the intent of which is the transfer of title by Borrower
                   10                        at a future date to a purchaser.
                   11                        If all or any part of the Property or any Interest in the Property
                                             is sold or transferred (or if Borrower is not a natural person
                   12                        and a beneficial interest in Borrower is sold or transferred)
                                             without Lender's prior written consent, Lender may require
                   13                        immediate payment in full of all sums secured by this Security
                                             Instrument. However, this option shall not be exercised by Lender
                   14                        if such exercise is prohibited by applicable law.
                   15                        If Lender exercises this option, Lender shall give Borrower notice
                                             of acceleration. The notice shall provide a period of not less than 30
                   16                        days from the date the notice is given in accordance with Section 14
                                             within which Borrower must pay all sums secured by this Security
                   17                        Instrument. If Borrower fails to pay these sums prior to the
                                             expiration of this period, Lender may invoke any remedies
                   18                        permitted by this Security Instrument without further notice or
                                             demand on Borrower.
                   19
                                    (emphasis added).
                   20

                   21               124.     Debtor’s Motion fails to explain how the proposed transfer would not be in

                   22      violation of Section 17 of the Deed of Trust. Nor does the Debtor provide for funding of his

                   23      secured debt in the inevitable event of the debt acceleration provided for in this section of his

                   24      Deed of Trust. Therefore, the Debtor’s Motion should be denied.

                   25               125.     With the recent admission by counsel for the Debtor that (1) the proposed plan is

                   26      fatally flawed and (2) the Debtor is divorcing and will lose ownership of the Property anyway,

                   27      this case is entirely doomed. The Property is the Debtor’s only substantial asset. Trinity requests

                   28      that this case be dismissed so that the Debtor may commence his affairs anew and secured
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4819-6787-5972 v1
                                                                             - 13 - OPPOSITION    TO MOTION TO TRANSFER
  ATTO RNEY S AT LAW       06836-0081.001                                            INTEREST IN REAL PROPERTY
     SANTA A NA
                  Case: 18-50528            Doc# 71     Filed: 12/28/18     Entered: 12/28/18 16:23:11 Page 13 of
                                                                      16
                       1   creditors may recover their collateral.

                       2   IV.      CONCLUSION
                       3            Based on the foregoing, Trinity respectfully requests that the Motion should not be

                       4   granted and this case dismissed.

                       5    Dated:           December 28, 2018                 Respectfully submitted,
                       6                                                       BURKE, WILLIAMS & SORENSEN, LLP
                       7

                       8
                                                                               By:
                       9                                                         Richard J. Reynolds
                                                                                 Rafael R. Garcia-Salgado
                   10                                                            Attorneys for Creditor
                                                                                 TRINITY FINANCIAL SERVICES, LLC
                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4819-6787-5972 v1
                                                                          - 14 - OPPOSITION    TO MOTION TO TRANSFER
  ATTO RNEY S AT LAW       06836-0081.001                                         INTEREST IN REAL PROPERTY
     SANTA A NA
                  Case: 18-50528            Doc# 71   Filed: 12/28/18    Entered: 12/28/18 16:23:11 Page 14 of
                                                                    16
                       1                              PROOF OF SERVICE OF DOCUMENT
                       2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
                           business address is: 18510 East First Street, Suite 1550, Santa Ana, CA 92705-4067
                       3

                       4   A true and correct copy of the foregoing document entitled (specify): CREDITOR
                           TRINITY FINANCIAL SERVICES, LLC’S OPPOSITION TO MOTION TO TRANSFER
                       5   DEBTOR’S INTEREST IN REAL PROPERTY
                           will be served or was served (a) on the judge in chambers in the form and manner required by
                       6   LBR 5005-2(d); and (b) in the manner stated below:
                       7   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                           Pursuant to controlling General Orders and LBR, the foregoing document will be served by the
                       8   court via NEF and hyperlink to the document. On (date) 12/28/18, I checked the CM/ECF docket
                           for this bankruptcy case or adversary proceeding and determined that the following persons are
                       9   on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
                           below:
                   10      •        Rafael Ramon Garcia-Salgado rgarcia@bwslaw.com, bantle@bwslaw.com
                           •        Charles B. Greene cbgattyecf@aol.com
                   11      •        Lynette C. Kelly lynette.c.kelly@usdoj.gov, ustpregion17.oa.ecf@usdoj.gov
                           •        Office of the U.S. Trustee / SJ USTPRegion17.SJ.ECF@usdoj.gov
                   12      •        Kelly Raftery bknotice@mccarthyholthus.com, kraftery@ecf.courtdrive.com
                           •        Richard J. Reynolds rreynolds@bwslaw.com, psoeffner@bwslaw.com
                   13      •        Jennifer C. Wong bknotice@mccarthyholthus.com, jwong@ecf.courtdrive.com
                   14                                                                           Service information continued
                                                                                            on attached page
                   15
                           2. SERVED BY UNITED STATES MAIL:
                   16      On (date) 12/28/18, I served the following persons and/or entities at the last known addresses in
                           this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
                   17      sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
                           Listing the judge here constitutes a declaration that mailing to the judge will be completed no
                   18      later than 24 hours after the document is filed.
                   19      Debtor:                                           Co-Borrower/Interested Party:
                           Brian K. Higgins                                  Heather Higgins
                   20      7465 Aberdeen Ct.                                 7465 Aberdeen Ct.
                           Gilroy, CA 95020                                  Gilroy, CA 95020
                   21      Debtor’s Counsel:                                 Judge:
                           Charles B. Greene                                 Honorable M. Elaine Hammond
                   22      Law Offices of Charles B. Greene                  United States Courthouse
                           84 W. Santa Clara Street Suite 800                Room 3035
                   23      San Jose, CA 95113                                280 South First Street
                                                                             San Jose, CA 95113-3099
                   24
                                                                                                Service information continued
                   25                                                                       on attached page
                   26      ///
                   27      ///
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4819-6787-5972 v1
                                                                           - 15 - OPPOSITION    TO MOTION TO TRANSFER
  ATTO RNEY S AT LAW       06836-0081.001                                          INTEREST IN REAL PROPERTY
     SANTA A NA
                  Case: 18-50528            Doc# 71    Filed: 12/28/18    Entered: 12/28/18 16:23:11 Page 15 of
                                                                     16
                       1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                           TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
                       2   F.R.Civ.P. 5 and/or controlling LBR, on (date)          , I served the following persons and/or
                           entities by personal delivery, overnight mail service, or (for those who consented in writing to
                       3   such service method), by facsimile transmission and/or email as follows. Listing the judge here
                           constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
                       4   completed no later than 24 hours after the document is filed.
                                                                                                  Service information continued
                       5                                                                      on attached page

                       6   I declare under penalty of perjury under the laws of the United States that the foregoing is true
                           and correct.
                       7

                       8   12/28/18                 Bernadette C. Antle
                            Date                       Printed Name                                Signature
                       9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4819-6787-5972 v1
                                                                             - 16 - OPPOSITION    TO MOTION TO TRANSFER
  ATTO RNEY S AT LAW       06836-0081.001                                            INTEREST IN REAL PROPERTY
     SANTA A NA
                  Case: 18-50528            Doc# 71      Filed: 12/28/18    Entered: 12/28/18 16:23:11 Page 16 of
                                                                       16
